86 F.3d 1154
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gareth Jerome WILSON, Plaintiff-Appellant,v.Janet RENO;  United States Marshal Service;  ChristineWhitman, Governor of New Jersey;  United States ParoleCommission;  John Hahn, Warden of Petersburg FederalCorrectional Institution, Defendants-Appellees.
No. 96-6178.
United States Court of Appeals, Fourth Circuit.
Submitted April 9, 1996.Decided May 30, 1996.

Gareth Jerome Wilson, Appellant Pro Se.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Gareth Jerome Wilson filed a Petition for a Writ of Mandamus in the Eastern District of Virginia seeking to compel Respondents to dismiss a New Jersey indictment filed against him.   The district court denied his requested relief without prejudice to his right to apply to the appropriate New Jersey court.   Wilson appeals.


2
Mandamus is a drastic remedy to be used only in extraordinary circumstances.  Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976).  "[C]ourts are extremely reluctant to grant a writ of mandamus."  In re Ford Motor Co., 751 F.2d 274, 275 (8th Cir.1984).   In seeking mandamus relief, a petitioner carries the heavy burden of showing that he has no other adequate means to attain the relief and that his right to such relief is clear and indisputable.  In re First Fed.  Sav. & Loan Ass'n, 860 F.2d 135, 138 (4th Cir.1988).   Because Appellant may seek the requested relief in the appropriate New Jersey court, by habeas corpus or otherwise, we affirm.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


4
AFFIRMED.